POWELL, P. J.
The opinion of the Court of Civil Appeals fully states this case. See 279 S. W. 927. That court states that it is a companion case to tint of Ætna Life Insurance Co. v. Carrie Graham, 279 S. W. 923. Both cases were treated in that way by the trial court also. We so consider them.
We are sending to the Supreme Court simultaneously herewith our opinion in the Carrie Graham Case, 284 S. W. 981. What we have there said applies here also. It is unnecessary to write any further opinion in the instant ease.
Eor the reason statéd by us in our opinion in the companion case, supra, we recommend that the judgments of the district court and Court of Civil Appeals in the ease at bar be reversed, and judgment rendered by the Supreme Court in favor of the plaintiff in error.
OURETON, C. J.
Judgments of the district court and Court of Civil Appeals reversed, and judgment rendered for plaintiff in error.